DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 August 2021 has been entered.
 
Specification
Amendments to the specification filed 17 December 2020 have been entered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: claims 1, 21:  the following limitations were considered under the statute:  a first atomic layer deposition module configured for deposition of a gate dielectric layer over the substrate, a second ALD module (or first atomic layer deposition system) configured for deposition of a work-function metal layer over the gate dielectric layer; a third ALD module/system configured for deposition of a subsequent metal layer over the treated work-treated work-function metal layer; and x-ray photoelectron spectroscopy (XPS) module/system configured for performing a first metrology operation to the substrate; a second metrology module including an atomic force microscopy (AFM) module/system configured for performing a second metrology operation to the substrate.  Para. 57 of the specification and Fig. 5B disclose the extent of the structure associated with each chamber and an associated module and/or system.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As discussed above, each of a first atomic layer deposition module configured for deposition of a gate dielectric layer over the substrate, a second ALD module  configured for deposition of a work-function metal layer over the gate dielectric layer; a third ALD module configured for deposition of a subsequent metal layer over the treated work-treated work-function metal layer; an x-ray photoelectron spectroscopy (XPS) module configured for  invoke interpretation under U.S.C. 112(f). However, no reference thereto can be found in the disclosure that details a specific structure to perform the claimed functions attributed thereto besides “a chamber” which is already detailed in the claims in each instance.  Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.  Therefore, the claims (1, 21 and all their dependents) are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  In order to expedite examination, the claims have been examined as written wherein limitations with missing or undefinable structural elements have been interpreted as intended use. 

Claims 1-2, 4-6, 21-27 and  29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claims include the recitation “wherein each processing chamber of the plurality of processing chambers is alternatively configurable to include one of the first ALD module, the second ALD 4826-9918-1042 v.12module, the third ALD module, the XPS module, and the AFM module to perform exactly one of the deposition of the gate dielectric layer, the deposition of the work-function metal layer, the deposition of the subsequent metal layer, the first metrology operation, and the second metrology operation” (emphasis added)(claim 1); “wherein the alternatively configurable as a different one of the first ALD chamber, the second ALD chamber, the pre-treatment chamber, the third ALD chamber, the XPS chamber, and the AFM chamber” (emphasis added)(Claim 8); and “wherein each of the first chamber, the second chamber, the third chamber, the first metrology chamber, and the second metrology chamber is alternatively configurable as a different one of the first chamber, the second chamber, the third chamber, the first metrology chamber, and the second metrology chamber to perform exactly one of the first in-situ process, the second in-situ process, the third in-situ process, the first metrology operation, or the second metrology operation” (emphasis added)(claim 21).  Examiner is unable to find these limitations in the original disclosure.  In order to expedite examination, Examiner has examined the limitation as written.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As discussed above, claim limitations of claims 1 and 21, a first atomic layer deposition module configured for deposition of a gate dielectric layer over the substrate, a second ALD module  configured for deposition of a work-function metal layer over the gate dielectric layer; a third ALD module configured for deposition of a subsequent metal layer over the treated work-treated work-function metal layer; an x-ray photoelectron spectroscopy (XPS) module configured for performing a first metrology operation to the substrate; a second metrology module including an atomic force microscopy (AFM) module configured for performing a second metrology operation to the substrate (and similar systems) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0134821 to Thakur in view of U.S. Patent No. 6,693,708 to Hunter.
Regarding claims 8-10:  Thakur disclose a system for insitu processing of a semiconductor substrate substantially as claimed and comprising:  a second chamber (e.g. Fig. 2, 202 at 114B configured to deposit a metal as suggested e.g. in para. 36) configured to and capable of depositing a work-function metal layer on the semiconductor substrate; a third chamber (e.g. 201 at 114A configured 
Regarding performing the aofrmention processes in each of the chambers, Examiner notes that with no specific structure indicated besides what is generally known as part of a vapor deposition chamber, the chambers are considered capable of the generic intended uses including ALD. 
The system may further comprise a wafer handling chamber (110) coupled to the computer control module, the wafer handling chamber adjoining each of the first chamber, the second chamber, the third chamber and the fourth chamber, wherein the wafer handling chamber includes a transfer arm (113) configured to perform a fifth in-situ process, the fifth in-situ process including transferring the semiconductor substrate from one to another of the first chamber, the second chamber, the third chamber and the fourth chamber, and the fifth in-situ process controlled by the computer control module.
One or more vacuum pumps (not shown) may be coupled to the plurality of processing chambers and the wafer handling chamber, wherein the vacuum pump is configured to maintain a vacuum condition of each of the plurality of processing chambers and the wafer handling chamber (see, e.g., para. 33).
The system may further comprise a chamber (e.g., Fig. 3, 211) adjoining the wafer handling chamber, the fifth chamber including a metrology module (see, e.g., paras. 50-60, 109-110) configured to and capable of performing a metrology operation to the substrate.  Regarding an additional metrology chamber for performing an additional metrology operation, Examiner notes that the courts have ruled the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Also see above regarding intended use.
Additionally, the system may comprise an additional chamber (204) configured to/capable of depositing a gate dielectric layer over the substrate (see, e.g., para. 37).
With respect to intended use of an apparatus, processing materials used within an apparatus and items worked upon by an apparatus (including, but limited to the types of processing the length of evacuation):  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)); and expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
Regarding the claim limitations “wherein each processing chamber of the plurality of processing chambers is alternatively configurable for performing the deposition of the gate dielectric layer, the deposition of the work-function metal layer, the performing of the pre-treatment process, the deposition of the subsequent metal layer, and the performing the metrology operations” and “wherein the metrology process chamber is alternatively configured as one of the first chamber, the second chamber, the third chamber and the forth chamber”, Thakur et al. does not explicitly teach these limitations.  However, Examiner notes that as detailed above, each of the named processes and operations is considered an intended use.  Further it is noted that in a similar apparatus Hunter teaches that each of the processing chambers that is part of a conventional cluster tool may perform any number of processes including physical vapor deposition, chemical vapor deposition and etching (see, e.g., column 5, rows 40-67 and column 6, rows 23-26) and it would be obvious to one of ordinary skill in the art that the number of chambers could be increased by duplication, wherein the courts have ruled In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Hunter also teaches that any of the processing chambers may include an optical inspection sub-system (OIS) (i.e. metrology mechanism) such that they can perform metrology as well as any intended substrate processing (see, e.g., column 6, rows 36-44 and column 20 rows 44-65) to allow for, inter alia, improved throughput.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have configured the system such that  “wherein each processing chamber of the plurality of processing chambers is alternatively configurable for performing the deposition of the gate dielectric layer, the deposition of the work-function metal layer, the performing of the pre-treatment process, the deposition  of the subsequent metal layer, and the performing the metrology operation” in order to obviously allow for increased flexibility and throughput as taught by Hunter.
With respect to claim 13, these too is considered a step of intended use.  With respect to intended use of an apparatus, processing materials used within an apparatus and items worked upon by an apparatus:  the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)); and expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault
With respect to claims 12-14, these too are considered steps drawn to an intended use of the apparatus.  With respect to intended use of an apparatus, processing materials used within an apparatus and items worked upon by an apparatus:  the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)); and expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
With respect to claim 11, the system may further comprise a load lock chamber (106A and 106B) which adjoins the wafer handling chamber and provide for transfer into and out of the system.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-6, 8-14 and 21-28 have been considered but are moot because the arguments do not apply to the references and rejections as they are used in the current rejection.
Regarding claims 1 and 21 and all their dependents, various modules and systems are addressed above with respect issues regarding original disclosure and clarity.  Additionally, Examiner notes that providing a chamber to perform exactly one process on one wafer is contrary to the teachings of the art in general and to a cluster tool in particular.  Additionally, since the feature does not appear to be 
While Applicant’s remarks do indicate what is considered missing from the previously relied upon prior art with respect to claims 1, 21 and their dependents, there is no indication whatsoever in the remarks how the amended claim language corresponds to Applicant’s own disclosure.  In order to expedite examination, Examiner invites further information regarding this correspondence.
Rejection of claims 8 and its dependents is updated with respect to the prior art.  See above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 1716